 



EXHIBIT 10.11.2



--------------------------------------------------------------------------------

     

  Trinity Industries, Inc.
Notice of Grant of Stock Options
       ID: 75-0225040
and Incentive Stock Option
  2525 Stemmons Freeway
Agreement
  Dallas, Texas 75207-2401



--------------------------------------------------------------------------------

     
“Name & Address of Optionee”
  Option Number:

  Plan:

  ID:

Effective mm/dd/yyyy, you have been granted a(n) Incentive Stock Option to buy
___shares of Industries, Inc. (the Company) stock at $___.___per share.

The total option price of the shares granted is $___.___.


Shares in each period will become fully vested on the date shown.

                 

  Shares   Vest Type   Full Vest   Expiration
 
               

          mm/dd/yyyy
mm/dd/yyyy
mm/dd/yyyy
mm/dd/yyyy   mm/dd/yyyy
mm/dd/yyyy
mm/dd/yyyy
mm/dd/yyyy



--------------------------------------------------------------------------------

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under this Incentive Stock Option Agreement and
are governed by the terms and conditions of the Company’s 2004 Stock Option and
Incentive Plan and include the Trinity Industries, Inc. Incentive Stock Option
Terms and Conditions as of September 8, 2004, all of which are incorporated
herein and made a part of this document.



--------------------------------------------------------------------------------

         
Trinity Industries, Inc.
  Date    
 
       
/s/
       
 
       
“Optionee Name”
  Date    

      Date
Time:

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.11.2

TRINITY INDUSTRIES, INC.
INCENTIVE STOCK OPTION TERMS AND CONDITIONS
AS OF SEPTEMBER 8, 2004

          Unless otherwise prescribed by the Human Resources Committee of the
Board of Directors of Trinity Industries, Inc. (the “Committee”), the following
Terms and Conditions shall be applicable to Incentive Stock Option awards by
Trinity Industries from and after May 10, 2004 and shall be incorporated by
reference into all Incentive Stock Option Agreements. As used herein, the terms
“this option, the option, option granted herein, or option granted hereunder”
mean options granted from time to time pursuant to a Notice of Grant of Stock
Options and Incentive Stock Option Agreement into which these Terms and
Conditions are incorporated.

          l. Grant of Option. Subject to the terms and conditions of the Trinity
Industries, Inc. 2004 Stock Option and Incentive Plan (the “2004 Plan”), the
Company will grant from time to time to the Optionee options to purchase from
the Company the $1.00 par value Common Stock of the Company over a period of
time. The price per share (the “Exercise Price”), the total number of shares
subject to option (the “Optioned Shares”), and the periods of time during which
such Optioned Shares may be purchased are as set forth in a separate Notice of
Grant of Stock Options and Incentive Stock Option Agreement into which these
Terms and Conditions are incorporated and made a part thereof.

          The options granted hereunder are intended to constitute incentive
stock options within the meaning of Section 422A of the Internal Revenue Code of
1986, as amended. At any time while this agreement is in effect, Optionee may
elect to convert any unexercised incentive stock options awarded hereby into
non-qualified stock options, in which event a Non-Qualified Stock Agreement
shall be entered into with the same Exercise Price regarding the unexercised
Option Shares as provided in Notice of Grant of Stock Options and Incentive
Stock Option Agreement and with the same terms that would have been provided in
a Non-Qualified Stock Option Agreement had it been entered into on the date of
the Notice of Grant of Stock Options and Incentive Stock Option Agreement.

          2. Manner of Exercising Option. The option granted herein shall be
exercised by the Optionee only in the State of Texas at the principal office of
the Company by:

(a) Delivering to the Controller of the Company a written notice specifying the
number of Optioned Shares the Optionee then desires to purchase, which written
notice shall be in substantially the following form and shall be signed by the
Optionee:

“To Trinity Industries, Inc.:

I hereby exercise my option to purchase from Trinity Industries, Inc. (the
“Company”) at Dallas, Texas ___shares of its Common Stock in accordance with the
Company’s 2004 Stock Option and Incentive Plan and in accordance with my
Incentive Stock Option Agreement dated [the date of the Agreement] and hereby
tender in payment therefore cash and/or stock in the amount of, and/or with an
aggregate value equal to $___, being $___ per share.

     

   

  “(Name of Optionee)”

  “(Date)”

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.11.2

(b) Tendering the full exercise price of such Optioned Shares either: (1) in
cash (including check, bank draft, or money order); or (2) by the delivery of
shares of Common Stock of the Company already owned by the Optionee; or
(3) tendering shares of Common Stock of the Company owned by the Optionee by
delivery of a completed and signed Trinity Industries, Inc. “Stock Option
Exercise Attestation Form”; (4) by providing herewith an order for a designated
broker to sell part or all of the Optioned Shares and deliver sufficient
proceeds to the Company to pay the full exercise price of the Optioned Shares;
or (5) by a combination of items b(1), b(2), b(3) or b(4) above .

(c) Tendering the amount of any federal, state, or local tax required to be
withheld by the Company due to the exercise of an option granted hereunder which
shall be satisfied, at the election of the Optionee but subject to change by the
Human Resources Committee, (the “Committee”), either (a) by payment by the
Optionee to the Company of the amount of such withholding obligation in cash
(the “Cash Method”), or (b) through the retention by the Company of a number of
shares of Common Stock out of the Shares being purchased through the exercise of
the option having a fair market value equal to the amount of the minimum
withholding obligation (the “Share Retention Method”).

               Shares of Common Stock of the Company delivered or tendered to
exercise the option must be held for at least six months prior to the date of
exercise of the option if the shares were acquired by previous exercise of a
stock option or by vesting of Restricted Stock or Restricted Stock Units. Shares
acquired by methods other than exercise of a stock option (e.g. open market
purchase, gift, etc.) do not have the six month holding requirement.

               As soon as practicable after such exercise of the option in whole
or in part by the Optionee, the Company will deliver to the Optionee or for the
account of the Optionee a certificate or certificates for the number of shares
with respect to which the option shall be so exercised minus the number of
shares to be withheld, if any, issued in the Optionee’s name. Each purchase of
stock hereunder shall be a separate and divisible transaction and a complete
contract in and of itself.

          3. Compliance with Securities and Other Laws. The Company shall not be
required to sell or issue shares of Common Stock under option if the issuance
thereof would constitute a violation by either the Optionee or the Company of
any provision of any law or regulation of any governmental authority or any
national securities exchange. As a condition of any sale or issuance of the
shares of Common Stock under option, the Company may place legends on shares,
issue stop transfer orders and require such agreements or undertakings from the
Optionee as the Company may deem necessary or advisable to assure compliance
with any such law or regulation, including, if the Company or its counsel deems
it appropriate, representations from the Optionee that the Optionee is acquiring
the shares of Common Stock solely for investment and not with a view to
distribution and that no distribution of such shares acquired by the Optionee
will be made unless registered pursuant to applicable federal and state
securities laws, or in the opinion of counsel of the Company, such registration
is unnecessary.

          4. Early Termination of Option. Unless otherwise determined by the
Committee and subject to the provisions of Section 7 hereof, in the event that
the Optionee ceases to be an officer, director, or employee of the Company or an
Affiliate of the Company for any reason, this option shall terminate completely
as to all shares with respect to which the Optionee was not entitled, under the
terms hereof, to purchase at the date of such cessation of service. However, to

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.11.2

the extent that this option could have been exercised at the date of cessation
of service and the Optionee could have purchased shares, under the terms hereof,
at the date of such cessation of service, then this option shall continue with
respect to those shares which the Optionee could have purchased and had not
purchased, under the terms hereof, at the date of such cessation of service only
to the extent set forth below.

          For purposes hereof, the terms “Disability”, “Retirement” and “Change
in Control” shall have the meaning set forth in the 2004 Plan, as may be amended
from time to time.

(a) Unless otherwise determined by the Committee, if the Optionee ceases to be
an officer, director, or employee of the Company or an Affiliate by reason of
the fact that the Optionee is discharged for cause, as determined solely and
exclusively by the Committee, all rights of the Optionee to exercise an option
shall terminate, lapse, and be forfeited at the time of the Optionee’s discharge
for cause.

(b) Unless such periods are otherwise extended by the Committee, if the Optionee
ceases to be an officer, director, or employee of the Company or an Affiliate by
reason of the Optionee’s resignation, all rights of the Optionee to exercise an
option shall terminate, lapse, and be forfeited ten (10) days after the date of
the Optionee’s resignation; except that in case the Optionee shall die within
ten (10) days after the date of resignation, the personal representatives,
heirs, legatees, or distributees of the Optionee, as appropriate, shall have the
right up to twelve (l2) months from the date of resignation to exercise any such
option to the extent that the option was exercisable prior to death and had not
been so exercised.

(c) If the Optionee ceases to be an officer, director, or employee of the
Company or an Affiliate by reason of the Optionee’s Retirement, all rights of
the Optionee to exercise an option shall terminate, lapse, and be forfeited
three (3) months after the date of the Optionee’s Retirement; except that in
case the Optionee shall die within three (3) months after the date of
Retirement, the personal representatives, heirs, legatees, or distributes of the
Optionee, as appropriate, shall have the right up to twelve (12) months from the
date of death to exercise any such option to the extent that the option was
exercisable prior to death and had not been so exercised.

(d) Unless such periods are otherwise extended by the Committee, if the Optionee
ceases to be an officer, director, or employee of the Company or an Affiliate by
reason of the Optionee’s Disability, all rights of the Optionee to exercise an
option shall terminate, lapse, and be forfeited three (3) months after the date
that the Optionee ceased to be an officer, director, or employee of the Company
or an Affiliate; except that in case the Optionee shall die within three
(3) months after the Optionee ceases to be an officer, director, or employee
pursuant to the provisions of this paragraph (d), the personal representatives,
heirs, legatees, or distributees of the Optionee, as appropriate, shall have the
right up to twelve (l2) months from such cessation of service to exercise any
such option to the extent that the option was exercisable prior to death and had
not been so exercised.

(e) Unless such periods are otherwise extended by the Committee, if the Optionee
ceases to be an officer, director, or employee of the Company or an Affiliate by
reason of death, the personal representatives, heirs, legatees, or distributees
of the Optionee, as appropriate, shall have the right up to twelve (l2) months
from the termination of service to exercise any such option to the extent that
the option was exercisable prior to death and had not been so exercised.

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.11.2

(f) Unless such periods are otherwise extended by the Committee, if the Optionee
ceases to be an officer, director, or employee of the Company or an Affiliate
for any reason other than discharge for cause, resignation, Retirement,
Disability, or death, all rights of the Optionee to exercise an option shall
terminate, lapse, and be forfeited three (3) months after the date that the
Optionee ceased to be an officer, director, or employee of the Company or an
Affiliate; except that in case the Optionee shall die within three (3) months
after the Optionee ceases to be an officer, director, or employee pursuant to
the provisions of this paragraph (f), the personal representatives, heirs,
legatees, or distributees of the Optionee, as appropriate, shall have the right
up to twelve (l2) months from such cessation of service to exercise any such
option to the extent that the option was exercisable prior to death and had not
been so exercised.

(g) Despite the provisions of paragraphs (b), (c), (d), (e), and (f) of this
Section 4, no option shall be exercisable under any condition after the date or
dates specified in Section l.

          5. Nontransferability of Option. This option shall not be transferable
otherwise than by will or the laws of descent and distribution, and this option
may be exercised, during the lifetime of the Optionee, only by the Optionee. Any
attempted assignment, transfer, pledge, hypothecation, or other disposition of
this option contrary to the provisions hereof, or the levy of any execution,
attachment, or similar process upon this option shall be null and void and
without effect.

          6. Adjustments upon Changes in Capitalization. The Committee may make
adjustments in the number of shares subject to option for any subdivision or
consolidation of shares of Common Stock of the Company as provided in the 2004
Plan.

          Except as expressly provided in the 2004 Plan and in Section 7 hereof,
Optionee shall have no rights by reason of any subdivision or consolidation of
stock of any class or the payment of any stock dividend or any other increase or
decrease in the number of shares of stock of any class or by reason of any
dissolution, liquidation, reorganization, merger, or consolidation, or spin-off
of assets or stock of another corporation, and any issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number of Optioned Shares or the Exercise Price.

          The granting of this option shall not affect in any way the right or
power of the Company to make adjustments, reclassifications, reorganizations, or
changes of its capital or business structure or to merge or to consolidate or to
dissolve, liquidate, or sell, or transfer all or any part of its business or
assets.

          7. Vesting of Option.

(a) The option granted hereunder may only be exercised to the extent that the
Optionee is vested in such option. The Optionee shall vest in the option granted
hereunder in accordance with the schedule specified in Section l. This option
vesting schedule will be accelerated at the discretion of the Committee as
provided in the 2004 Plan or in the event the provisions of paragraphs (b) or
(c) of this Section 7 apply.

(b) If the Optionee ceases to be an officer, director, or employee of the
Company or an Affiliate by reason of death, Disability, or Retirement, or in the
event of a Change in Control of the Company, the Optionee or the personal
representatives, heirs, legatees, or

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.11.2

distributees of the Optionee, as appropriate, shall become fully vested in the
option granted hereunder and shall have the immediate right to exercise such
option to the extent not previously exercised.

(c) In the event of the dissolution or liquidation of the Company, the option
granted hereunder shall terminate as of a date to be fixed by the Board of
Directors, provided that not less than thirty (30) days’ written notice of the
date so fixed shall be given to the Optionee and the Optionee shall have the
right during such period to exercise the option even though the option would not
otherwise be exercisable under the option vesting schedule. At the end of such
period, any unexercised option shall terminate and be of no further effect.

          8. No Rights of a Stockholder or of Continued Employment or of Grant
of Additional Options. Optionee shall not have any of the rights of a
stockholder of the Company with respect to the Optioned Shares except to the
extent that one or more certificates for Optioned Shares shall have been
delivered to Optionee, or Optionee has been determined to be a stockholder of
record by the Company’s Transfer Agent, upon due exercise of the option.
Further, nothing herein shall confer upon Optionee any right to remain in the
employ or continue as a director of the Company or one of its Affiliates, and
nothing herein shall be construed in any manner to interfere in any way with the
right of the Company or its Affiliates to terminate the Optionee’s employment or
directorship at any time. Further, nothing herein shall confer upon Optionee any
right to receive any future grants of options.

          9. Substitution for Stock Appreciation Rights. As provided in the 2004
Plan, the Committee, at any time when the Company is subject to fair value
accounting for equity-based compensation granted to its employees and/or
directors, shall have the right to substitute Stock Appreciation Rights for
outstanding Options granted to Optionee, provided the substituted Stock
Appreciation Rights call for settlement by the issuance of Shares, and the terms
and conditions of the substituted Stock Appreciation Rights are equivalent to
the terms and conditions of the Options being replaced, as determined by the
Committee.

          10. Interpretation by the Committee. The administration of the
Company’s 2004 Plan has been vested in the Committee, and all questions of
interpretation and application of these Terms and Conditions and the Notice of
Grant of Stock Options and Incentive Option Agreement shall be subject to the
determination by a majority of such Committee members, which determination shall
be final and binding on Optionee.

          11. Confidentiality. The option granted hereunder is to be treated as
STRICTLY CONFIDENTIAL. An Optionee who shares information regarding the option
granted hereunder with other employees or outside persons, other than as
required to comply with applicable laws or as necessary to manage his or her
personal finances, is subject to the option granted hereunder being forfeited
upon a determination by the Human Resources Committee that the Optionee has
violated this Section.

          12. Option Subject to Stock Option Plan. In case of any conflict
between these Terms and Conditions, the Notice of Grant of Stock Options and
Incentive Option Agreement and the 2004 Plan, the terms, conditions and
provisions of the 2004 Plan shall be controlling.

 